Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 1 of 41




                Exhibit 9
         Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 2 of 41



                                          Before the
                                 FEDERAL TRADE COMMISSION
                                       Washington, DC

In the Matter of                                            )
                                                            )
Facebook, Inc. and                                          )
Facial Recognition                                          )
                                                            )

              Complaint, Request for Investigation, Injunction, and Other Relief

                                               Submitted by

    The Electronic Privacy Information Center, The Campaign for a Commercial Free
  Childhood, The Center for Digital Democracy, The Constitutional Alliance, Consumer
 Action, The Consumer Federation of America, Consumer Watchdog, The Cyber Privacy
Project, Defending Rights & Dissent, The Government Accountability Project, The Privacy
Rights Clearinghouse, Patient Privacy Rights, The Southern Poverty Law Center, and The
                          U.S. Public Interest Research Group

                                               I. Introduction

    1.      This complaint concerns recent changes in Facebook’s business practices that
            threaten user privacy and violate the 2011 Consent Order with the Federal Trade
            Commission. As set forth in detail below, Facebook now routinely scans photos for
            biometric facial matches without the consent of the image subject. Moreover, the
            company seeks to advance its facial recognition techniques by deceptively enlisting
            Facebook users in the process of assigning identity to photo images. This unwanted,
            unnecessary, and dangerous identification of individuals undermines user privacy,
            ignores the explicit preferences of Facebook users, and is contrary to law in several
            states and many parts of the world. The Commission must undertake an investigation,
            enjoin these unlawful practices, establish sanctions, and provide appropriate
            remedies.

    2.      The 2011 Consent Order is clear: Part I of the proposed order prohibited Facebook
            from misrepresenting the privacy or security of “covered information.”1 According to
            the proposed order, “’Covered information’ is defined broadly as ‘information from
            or about an individual consumer, including but not limited to: . . . (e) photos and
            videos. . .’”2 Part II of the proposed order required Facebook to “give its users a clear
            and prominent notice and obtain their affirmative express consent before sharing their
            previously-collected information with third parties in any way that materially exceeds

1
  Federal Trade Commission, Facebook, Inc.; Analysis of Proposed Consent Order To Aid Public Comment, 76 Fed.
Reg. 75883 (Dec. 5, 2011), https://www.ftc.gov/sites/default/files/documents/federal_register_notices/facebook-
inc.analysis-proposed-consent-order-aid-public-comment-proposed-consent-agreement/111205facebookfrn.pdf.
2
  Id. (emphasis added).
Consumer Privacy Groups                                1                             In Re Facebook and
April 6, 2018                                                                        Facial Recognition
         Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 3 of 41



             the restrictions imposed by their privacy settings.”3 Part IV “requires Facebook to
             establish and maintain a comprehensive privacy program that is reasonably designed
             to: (1) Address privacy risks related to the development and management of new and
             existing products and services, and (2) protect the privacy and confidentiality of
             covered information. The privacy program must be documented in writing and must
             contain controls and procedures appropriate to Facebook’s size and complexity, the
             nature and scope of its activities, and the sensitivity of covered information.”4

    3.       Facebook violated the 2011 Consent Order in multiple ways. Facebook’s changes to
             its facial recognition practices exposed users’ covered information in a way that
             materially exceeded the restrictions imposed by their privacy settings. Moreover,
             Facebook did not provide users with clear and prominent notice nor obtain their
             affirmative express consent before enacting these changes. Facebook also
             misrepresented the privacy and security of covered information. Finally, Facebook
             failed to establish and maintain a comprehensive privacy program to address the
             privacy risks of new and existing products and to protect the privacy and
             confidentiality of covered information.

                                                II. The Parties

    4.       The Electronic Privacy Information Center (“EPIC”) is a not-for-profit research
             center based in Washington, D.C. EPIC focuses on emerging privacy and civil
             liberties issues and is a leading consumer advocate before the Federal Trade
             Commission. The 2011 FTC Consent Order arises from a series of complaints filed
             by EPIC from 2009 to 2011 concerning material changes to privacy settings made by
             Facebook. EPIC has continued to advocate for the Commission’s enforcement of
             consent decrees to ensure that companies adhere to their obligations to consumer
             privacy.

    5.       The Campaign for a Commercial Free Childhood (“CCFC”) is a national advocacy
             organization dedicated to countering the harmful effects of commercialism on
             children. CCFC organizes campaigns against corporations that target children with
             harmful marketing, helps parents and professionals reduce the amount of time kids
             spend with ad-supported screens, and advocates for policies that limit marketers’
             access to children.

    6.       The Center for Digital Democracy (“CDD”) is a not-for-profit D.C.-based
             organization focused on protecting consumers in the digital marketplace.5 During the
             1990’s (and then operating as the Center for Media Education) its work to protect
             privacy on the Internet led to the passage of the Children’s Online Protection Act
             (COPPA) by Congress in 1998.6 CDD’s advocacy on the Google-Doubleclick merger
             played a major role in the FTC’s decision to address privacy concerns arising from

3
  Id. (emphasis added).
4
  Id. (emphasis added).
5
  Ctr. for Digital Democracy, About CDD, http://www.democraticmedia.org/about-cdd.
6
  Katherine C. Montgomery, Generation Digital, MIT Press, http://mitpress.mit.edu/books/generation-digital.
Consumer Privacy Groups                                 2                              In Re Facebook and
April 6, 2018                                                                          Facial Recognition
          Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 4 of 41



            online behavioral advertising.7 Through a series of complaints filed at the
            commission, CDD has brought attention to privacy concerns with mobile devices,
            real-time tracking and targeting platforms, social media, and from the databroker
            industry. CDD’s four-year campaign to ensure that COPPA was effectively
            implemented across all major platforms and applications resulted in the FTC’s
            December 2012 decision to strengthen its rules on children’s privacy.

    7.      The Constitutional Alliance is the only national organization in the United States that
            specifically focuses on the issue of the use of biometrics, including but not limited to
            Facial Recognition Technology (FRT). We work with state lawmakers and Congress
            to educate our elected representatives on the risk to a free society, when FRT is used
            by government and corporations. The Constitutional Alliance opposes the use of
            biometrics by any company absent informed consent, which includes a customer/user
            must need to opt-in before their biometrics can be used. Further, the biometrics of an
            individual must not be able to be shared with other companies and/or entities without
            the knowledge and consent of the customer/user.

    8.      Consumer Action has been a champion of underrepresented consumers nationwide
            since 1971. A non-profit 501(c)(3) organization, Consumer Action focuses on
            consumer education that empowers low- and moderate-income and limited-English-
            speaking consumers to financially prosper. It also advocates for consumers in the
            media and before lawmakers to advance consumer rights and promote industry-wide
            change.

    9.      The Consumer Federation of America (CFA) is an association of non-profit consumer
            organizations that was established in 1968 to advance the consumer interest through
            research, advocacy, and education.

    10.     Consumer Watchdog is a nonprofit, nonpartisan, public interest corporation organized
            to represent the interests of consumers and taxpayers. A core focus of Consumer
            Watchdog’s Privacy and Technology Project is protecting people’s online privacy and
            enabling them to have control over data about them.

    11.     The Cyber Privacy Project (CPP) addresses issues about privacy raised in a
            networked world. In upholding the belief that privacy is essential to democratic
            society, Cyber Privacy Project anchors its approach in realizing the beneficial
            potential of the Constitution, laws, and policies of the U.S. CPP calls for
            implementation of privacy protections based on First Amendment rights of privacy
            and anonymity, Fourth Amendment rights against unreasonable searches and
            seizures, the Fifth and Fourteenth Amendment rights to due process and protection of
            liberty, and Article IV Privileges and Immunities to Travel and Work. It also calls
            upon similar principles in international human rights documents, state constitutions,
            and codes of ethics. CPP particularly questions the proliferation of digital


7
 Louise Story, F.T.C. Approves Doubleclick Deal, N.Y. Times, Dec. 21, 2007, at C3,
http://www.nytimes.com/2007/12/21/business/21adco.html.
Consumer Privacy Groups                                3                             In Re Facebook and
April 6, 2018                                                                        Facial Recognition
         Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 5 of 41



           photography requirements, interoperability and recognition as magnifying privacy
           violations.

   12.     Defending Rights & Dissent (“DRAD”) is a not-for-profit public education and
           advocacy organization based in Washington, DC. The mission of the organization is
           to strengthen participatory democracy by protecting the right to political expression.
           The ability to safeguard one’s privacy is recognized as an important factor in
           protecting free speech and expression. Given the role of Facebook as a modern-day
           town square where matters of public concern are debated, DRAD is concerned that
           continued violations of user’s privacy by Facebook adversely impact the rights of
           Facebook users to freely engage in political expression.

   13.     The Government Accountability Project (“GAP”) is a non-profit, non-partisan public
           interest organization that promotes government and corporate accountability by
           litigating whistleblower cases, publicizing whistleblowers’ concerns, and developing
           legal reforms to support the rights of employees to use speech rights to challenge
           abuses of power that betray the public trust. GAP, as an organization committed to
           protecting the public from the effects of an unaccountable institutions—illegality,
           corruption, abuses of authority, and dangers to fundamental public interests—joins
           this Complaint.

   14.     Patient Privacy Rights (PPR) was founded in 2004 by Deborah C. Peel, MD. Our
           mission is to honor and empower the individual’s right to privacy through personal
           control of health information wherever such information is collected and used. Patient
           Privacy Rights educates, collaborates and partners with people to ensure privacy in
           law, policy, technology, and maximize the benefits from the use of personal health
           information with consent. PPR is recognized as the world’s most prominent human
           and civil rights organization dedicated to restoring health privacy. PPR projects
           include leading a bipartisan coalition of 50+ organizations representing 10.3M people
           who want to control personal health data. The coalition successfully pressed for tough
           new penalties for data breaches and new privacy protections in HITECH and other
           federal regulations.

   15.     The Privacy Rights Clearinghouse (PRC) is a 501(c)(3) nonprofit consumer education
           and advocacy organization, located in San Diego, California. Established in 1992,
           PRC’s mission is to engage, educate, and empower consumers to protect their
           privacy. PRC publishes extensive consumer education resources, provides one-to-one
           assistance, and advocates for strong privacy protections.

   16.     The Southern Poverty Law Center (SPLC) is a not-for-profit organization that uses
           litigation, education, and other forms of advocacy to fight hate, discrimination, and
           other forms of unfairness. In 2017, it launched a digital literacy campaign to provide
           tools and lesson plans to help educators teach their students about, among other
           things, the impact of online activity on their personal privacy and about how
           companies mine social media data. The SPLC is also concerned about the possible
           misuse of social media data for law enforcement purposes.

Consumer Privacy Groups                         4                           In Re Facebook and
April 6, 2018                                                               Facial Recognition
          Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 6 of 41




    17.     U.S. Public Interest Research Group serves as the national federation of state PIRGs,
            which are non-profit, non-partisan public interest advocacy organizations that take on
            powerful interests on behalf of their members. U.S. PIRG has long advocated at the
            state and national level for greater consumer control of their information, greater data
            security and greater accountability for data collectors. U.S. PIRG has filed, or co-
            filed, numerous petitions and complaints to the FTC on issues including data brokers,
            the Internet ecosystem and the general sharing, selling and scoring of personal
            information.

                              III. The Privacy Risks of Facial Recognition

    18.     Facial recognition systems include computer-based biometric techniques that detect
            and identify human faces.8

    19.     The National Academy of Sciences has stated:

                The success of large-scale or public biometric systems is dependent on gaining
                broad public acceptance of their validity. To achieve this goal, the risks and
                benefits of using such a system must be clearly presented. Public fears about
                using the system, including . . . concerns about theft or misuse of information,
                should be addressed.9

    20.     There is significant controversy surrounding the use of facial recognition technology.
            Private companies covertly deploy facial recognition techniques to obtain the identity
            of unsuspecting individuals. For example, Madison Square Garden deploys facial
            recognition on attendees at public sporting events:10

                The technology uses cameras to capture images of people, and then an
                algorithm compares the images to a database of photographs to help
                identify the person and, when used for security purposes, to determine if
                the person is considered a problem. The technology, which is sometimes
                used for marketing and promotions, has raised concerns over personal
                privacy and the security of any data that is stored by the system.

    21.     Commercial deployment of facial recognition is also pervasive in the advertising
            industry. For example, Unilever has utilized facial scanning to measure shoppers’
            emotional engagement with on-shelf displays.11


8
  EPIC, Facial Recognition, http://epic.org/privacy/facerecognition/; see also John D. Woodward, et al,
Rand, Biometrics: A Look at Facial Recognition 8-9 (2003), available at
http://www.rand.org/content/dam/rand/pubs/documented_briefings/2005/DB396.pdf.
9
  National Academy of Sciences, Biometric Recognition: Challenges and Opportunities (Report in Brief) 7 (2010),
available at http://sites.nationalacademies.org/cstb/CurrentProjects/CSTB_059722.
10
   Kevin Draper, Madison Square Garden Has Used Face-Scanning Technology on Customers, N.Y. Times, Mar. 13,
2018, at B8, https://www.nytimes.com/2018/03/13/sports/facial-recognition-madison-square-garden.html.
11
   Michael Barnett, Unilever trials in-store facial recognition technology, Marketing Week, (Mar. 7, 2018),
https://www.marketingweek.com/2018/03/07/unilever-in-store-facial-recognition/.
Consumer Privacy Groups                               5                             In Re Facebook and
April 6, 2018                                                                       Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 7 of 41



     22.     EPIC’s Jeramie Scott has explained the privacy and surveillance issues of commercial
             deployment of facial recognition:12

                  As large institutions begin using facial recognition on the public, it
                  normalizes a privacy-invasive technology that lacks meaningful
                  safeguards. The lack of regulation of facial recognition and other
                  biometric surveillance methods means the data collected and used now for
                  one purpose can easily be utilized for purposes not even imagined yet and
                  without the consent from the targets of the technology. Each instant where
                  mass surveillance is implemented, especially where little to no regulation
                  exists like it does with facial recognition, takes us one step closer to
                  ubiquitous surveillance and one step farther from the liberties we are
                  supposed to hold dear.

     23.     The use of facial recognition technology by governments also raise significant
             privacy concerns.

     24.     The United States Custom and Border Protection (“CBP”), Department of Homeland
             Security (“DHS”), and the Federal Bureau of Investigation (“FBI”) coordinate
             various programs on facial recognition technology that raise substantial privacy and
             civil liberties concerns.

     25.     Facial recognition technology can be done covertly, even remotely, and on a mass
             scale. There is little that individuals can do to prevent collection of one’s image.
             Participation in society involves exposing one’s face. Ubiquitous and near effortless
             identification eliminates individuals’ ability to control their identities and poses a
             special risk to the First Amendment rights of free association and free expression,
             particularly to those who engage in lawful protests.

     26.     Governments around the world seek access to images of political organizers to obtain
             actual identities and to enable investigation and prosecution.

     27.     In Canada, police coordinated with the Canadian Bankers Association to deploy facial
             recognition software to identify protestors at the 2010 G20 summit in Toronto.13

     28.     In Iran, government agents have posted pictures of political activists online and used
             “crowd-sourcing” to identify individuals.14 There is also evidence that Iranian



12
   Dave Zirin and Andrew Tan-Delli Cicchi, Fans Are the Target of Madison Square Garden’s New Facial-
Recognition Technology: Facial recognition is a threat to privacy and the latest frontier in surveillance, The Nation
(Mar. 23, 2018),, https://www.thenation.com/article/fans-are-the-target-of-madison-square-gardens-new-facial-
recognition-technology/.
13
   Ashley Csanady, Police using facial recognition software to help ID G20 suspects, National Post, (Jul. 15, 2010),
http://nationalpost.com/posted-toronto/police-using-facial-recognition-software-to-help-id-g20-suspects.
14
   Robert Mackey, The Lede: Updates on Iran’s Disputed Election, N.Y. Times, Jun. 24, 2009, ,
http://thelede.blogs.nytimes.com/2009/06/24/latest-updates-on-irans-disputed-election-5/.
Consumer Privacy Groups                                   6                               In Re Facebook and
April 6, 2018                                                                             Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 8 of 41



             researchers are working on developing and improving facial recognition technology
             to identify political dissidents.15

     29.     Facebook currently grants government access to user information on merely a “good
             faith belief” that the disclosure is required by law or when it is necessary to protect
             Facebook from people it believes are violating its “Statement of Rights of
             Responsibilities.”16

     30.     Following earlier efforts by consumer privacy organizations, the FTC acknowledged
             the privacy concerns raised by the commercial use of facial recognition:

                 [T]he use of facial recognition technologies can raise privacy concerns.
                 For example, panelists voiced concerns that databases of photos or
                 biometric data may be susceptible to breaches and hacking. Further,
                 panelists discussed how some consumers may perceive digital signs
                 equipped with cameras using facial recognition technologies as invading
                 their privacy because they can detect consumers from a distance and
                 process their images without their knowledge or consent.”

                 Perhaps of most concern, panelists surmised that advances in facial
                 recognition technologies may end the ability of individuals to remain
                 anonymous in public places. For example, a mobile app that could, in real-
                 time, identify anonymous individuals on the street or in a bar could cause
                 serious privacy and physical safety concerns, although such an app might
                 have benefits for some consumers. Further, companies could match
                 images collected by digital signs with other information to identify
                 customers by name and target highly-personalized ads to them based on
                 past purchases, or other personal information available about them online.
                 Social networks could identify non-users of the site – including children –
                 to existing users, by comparing uploaded images against a database of
                 identified photos. 17

     31.     EPIC has previously advised the Commission that, “[c]entral to the meaningful
             safeguards to face recognition technology are (1) subject control over image
             enrollment, (2) subject control over the processing and identification of images, (3)




15
   Melika Abbasian Nik, Mohammad Mahdi Dehshibi, and Azam Bastanfard, Iranian Face Database and
Evaluation with a New Detection Algorithm, In Proc. of 2nd BEC (2007)
http://dehshibi.com/files/papers/Iranian%20Face%20Database%20and%20Evaluation%20with%20a%20new%20de
tection.pdf.
16
   Facebook, Privacy Policy, http://www.facebook.com/policy.php.
17
   Fed. Trade Comm’n, Facing Facts: Best Practices for Common Uses of Facial Recognition Technologies, (Oct.
2012), https://www.ftc.gov/sites/default/files/documents/reports/facing-facts-best-practices-common-uses-facial-
recognition-technologies/121022facialtechrpt.pdf.
Consumer Privacy Groups                                7                              In Re Facebook and
April 6, 2018                                                                         Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 9 of 41



             transparency in the functioning, use, and purpose of the facial recognition system, and
             (4) independent accountability of the image processing entity.18

     32.     Facebook has failed to adopt one or more of these safeguards in violation of the 2011
             FTC Consent Order.

                    IV. Facebook’s Deployment of Facial Recognition Techniques

     A. Facebook’s Size and Reach Are Unparalleled Among Social Networking Sites

     33.     Facebook is the largest social network service provider in the United States. There are
             over 2.13 billion monthly active Facebook users worldwide, of whom 214 million are
             American.19

     34.     Approximately 350 million photos are uploaded every day, with 14.58 million photo
             uploads per hour.20

     B. Facebook’s Early Development of Facial Recognition Technology Was Dependent
        on Collecting Biometric Data on Users Without Knowledge or Consent

     35.     Facebook's facial recognition technology works by generating a biometric signature
             for users who are tagged in photos on Facebook, i.e. using “summary data” from
             “photo comparisons.” This representation of biometric information, based on the
             user’s facial image is available to Facebook but not to the user.

     36.     Facebook collects facial recognition data through a deceptive practice: it suggests a
             tag identifying a user, for the user to confirm by approving the suggestion. Facebook
             routinely encourages users to “tag,” others, i.e. provide actual identifying information
             about themselves, their friends, and other people they may recognize. Facebook does
             not explain that this practice enables the company to identify images in other
             contexts.

     37.     Facebook associates the tags with a user’s account, compares what these tagged
             photos have in common and stores a summary of this comparison.

     38.     Facebook compares uploaded photos “to the summary information we’ve stored
             about what your tagged photos have in common.”

     39.     Facebook’s Help Center describes this technology as “[analyzing] the pixels in photos
             and videos, such as your profile picture and photos and videos that you’ve been
             tagged in, to calculate a unique number, which we call a template. We compare other


18
   EPIC, In the Matter of Facebook, Inc. and the Facial Identification of Users (EPIC Complaint, Request for
Investigation, Injunction, and Other Relief) (Jun. 10, 2011),
https://epic.org/privacy/facebook/EPIC_FB_FR_FTC_Complaint_06_10_11.pdf.
19
   See, Zephoria Digital Marketing, The Top 20 Valuable Facebook Statistics – Updated March 2018,
https://zephoria.com/top-15-valuable-facebook-statistics/.
20
   Id.
Consumer Privacy Groups                                 8                               In Re Facebook and
April 6, 2018                                                                           Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 10 of 41



                photos and videos on Facebook to this template and if we find a match we’ll
                recognize you.”21

     40.        The Tag Suggestions technology identifies users in photos without their consent.
                However, Facebook gave no clear and conspicuous notice to users and failed to
                obtain meaningful express consent prior to collecting “Photo Comparison Data,”
                generating unique biometric identifiers, and linking biometric identifiers with
                individual users.

     41.        Facebook’s subsequent facial recognition technique (“2018 Facial Recognition
                Practice”) notifies users when their biometric face print is detected on an image, even
                if it has not been tagged by another user.

     42.        The 2018 Facial Recognition Practice derives biometric data from Facebook users in
                a materially different manner than Facebook represented when they first collected the
                data using Tag Suggestions.

     C. Facebook Never Obtained Affirmative Express Consent for Any Use of Facial
        Recognition Technology and Continues to Benefit from its Privacy
        Misrepresentations

     43.        Facebook never obtained “affirmative express consent” for its deployment of facial
                recognition, as required by Part II of the 2011 Consent Order. The Commission’s
                analysis of the Order makes clear that Facebook must “give its users a clear and
                prominent notice and obtain their affirmative express consent before sharing their
                previously-collected information with third parties in any way that materially exceeds
                the restrictions imposed by their privacy settings.”22

     44.        Since 2010, Facebook deployed extensive facial recognition practices on an opt-out
                basis without providing clear and conspicuous notice, without obtaining users’
                affirmative express consent, and without effectively guiding users on how to opt-out
                of the default Tag Suggestions setting.

     45.        In 2013, Facebook abruptly lifted its brief suspension of the Tag Suggestions program
                despite significant backlash, and automatically reinstated it for every user in the
                United States.

     46.        A review of the company’s approach to facial recognition from 2010 to 2018 clearly
                invalidates any claim of implied or continuing consent that could justify the
                implementation of the 2018 Practice without renewed and affirmative consent.

           i.      No User Consent Obtained for Tag Suggestions in 2010-2011

     47.        In 2010, Facebook announced face detection technology for photos:

21
   Facebook, Help Center, How does Facebook's face recognition work?,
https://www.facebook.com/help/218540514842030.
22
   Facebook, Inc., Proposed Consent Order (emphasis added).
Consumer Privacy Groups                               9                         In Re Facebook and
April 6, 2018                                                                   Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 11 of 41



                You now can add tags with just a couple of clicks directly from your home
                page and other sections of the site, using the same face detection
                technology that cameras have used for years… With this new feature,
                tagging is faster since you don't need to select a face. It's already selected
                for you, just like those rectangles you see around your friends' faces when
                you take a photo with a modern digital camera. All that's left for you to do
                is type a name and hit enter.23

     48.     Facebook subsequently announced in 2010 a bulk tagging technology for photos:

                When people upload a set of photos, they are often of events like
                weddings and birthday parties where people are with the same group of
                friends and family. With our new uploader, you will be able to tag
                multiple photos in the same album all at once, as well as tag photos of the
                same person with a lot less effort.24

     49.     At the outset, Sam Odio, Facebook Photo Products Manager, attempted to distinguish
             Facebook's “face detection” and “bulk tagging” techniques from facial recognition
             technology:

                This isn't face recognition… Picasa and iPhoto--they'll detect a face and
                say, "This is Sam," and they'll suggest that it's Sam. We're not doing that.
                We're not linking any faces to profiles automatically. Right now, we want
                to stay away from that because it's a very touchy subject.25

     50.     In 2011, Facebook’s Justin Mitchell revised the characterization of photo tagging
             Facebook Photos, acknowledging that Facebook was now deploying “face
             recognition” techniques.

                When you or a friend upload new photos, we use face recognition
                software—similar to that found in many photo editing tools—to match
                your new photos to other photos you're tagged in. We group similar photos
                together and, whenever possible, suggest the name of the friend in the
                photos. If for any reason you don't want your name to be suggested, you
                will be able to disable suggested tags in your Privacy Settings. Just click
                'Customize Settings' and 'Suggest photos of me to friends.' Your name will
                no longer be suggested in photo tags, though friends can still tag you




23
   Sam Odio, Making Photos Better, Facebook Blog (Jul. 1, 2010),
http://blog.facebook.com/blog.php?post=403838582130.
24
   Sam Odio, More Beautiful Photos, Facebook Blog (Sept. 30, 2010),
http://blog.facebook.com/blog.php?post=432670242130.
25
   Caroline McCarthy, Facebook Photos Get High Resolution, Bulk Tagging, CNET (Sept.30,
2010), https://www.cnet.com/news/facebook-photos-get-high-resolution-bulk-tagging/.
Consumer Privacy Groups                             10                             In Re Facebook and
April 6, 2018                                                                      Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 12 of 41



                    manually. We notify you when you're tagged, and you can untag yourself
                    at any time. As always, only friends can tag each other in photos.26

     51.         Facebook later announced that it had deployed “Tag Suggestions” technology over
                 the last several months, and that the technology had been available internationally.
                 Facebook did not provide users with any other notice about this facial recognition
                 technology.27

     52.         Facebook admitted in a later statement, that “we should have been more clear during
                 the roll-out process when this became available to them.”28 (At the date of this
                 complaint, the blog post apologizing for user confusion in the roll-out process of Tag
                 Suggestions has been removed from Facebook Newsroom.)

     53.         However, in each subsequent deployment of facial recognition techniques for the
                 ensuing eight years, Facebook has made no effort to rectify that matter or to allow
                 users to opt-in if they so choose.

     54.         Facebook’s automated identification of facial images continues to occur in the
                 absence of any user intervention.

     55.         Facebook enables Tag Suggestions by default; users may opt-out if they are aware of
                 the default setting, but do not affirmatively opt-in to Tag Suggestions or subsequent
                 facial recognition techniques.

           ii.      Post-FTC Consent Decree, 2013: Facebook Automatically Reinstated Tag
                    Suggestions without User Consent

     56.         In 2012, Facebook was questioned by the Senate Judiciary Subcommittee on facial
                 recognition technology.29 In response to a question on why the platform does not
                 implement an opt-in choice for users rather than turning on Tag Suggestions by
                 default, Facebook Privacy and Policy manager Rob Sherman answered:30

                    Facebook itself is an opt-in experience. People choose to be on Facebook
                    because they want to share with each other. We think that it’s the right
                    choice to let people who are uncomfortable with it to decide to opt out.


26
   Justin Mitchell, Making Photo Tagging Easier, Facebook Blog, (June 7, 2011),
http://blog.facebook.com/blog.php?post=467145887130.
27
   Tiffany Kaiser, Facebook Prompts More Privacy Anxieties with Facial Recognition Feature, DailyTech, June 8,
2011,
http://www.dailytech.com/Facebook+Prompts+More+Privacy+Anxieties+with+Facial+Recognition+Feature/article
21848.htm?.
28
   Alexei Oroskovic, Facebook Facial Recognition Technology Sparks Renewed Concerns, Reuters, June 8, 2011,
http://www.reuters.com/article/2011/06/08/us-facebook-idUSTRE7570C220110608.
29
   Ricardo Bilton, Facebook hit with tough questions on facial recognition in Senate hearing (July 18, 2012),
Venture Beat, https://venturebeat.com/2012/07/18/facebook-hit-with-tough-questions-on-facial-recognition-in-
senate-hearing/.
30
   Id.
Consumer Privacy Groups                               11                             In Re Facebook and
April 6, 2018                                                                        Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 13 of 41



     57.     This response was heavily scrutinized by Senator Blumenthal and Senator Franken
             for deflecting the question on Facebook’s lack of informed choice mechanisms that
             enable users to fully understand their enrollment in facial recognition, the privacy
             implications of the technology, and to easily withdraw from tag suggestions.31

     58.     The Office of the Data Protection Commissioner, Ireland published a comprehensive
             assessment of Facebook’s data practices as part of an audit to investigate Facebook’s
             compliance with European privacy laws.32 As a result of scrutiny from European data
             protection regulators, Facebook discontinued facial recognition by automatic photo
             tagging in Europe.33

     59.     In late 2012, Facebook temporarily suspended Tag Suggestions in the United States
             after significant public backlash by consumer privacy groups. In a press release,
             Facebook claimed that it will “make improvements to the tool’s efficiency” without
             specifying when or how Tag Suggestions will be re-engineered to address salient user
             privacy concerns.

     60.     In 2013, Facebook automatically reinstated Tag Suggestions for users in the United
             States without any additional safeguards to address consumer privacy concerns. Tag
             Suggestions were enabled by default for every user in America.34




31
   T.C. Sottek, Senator Al Franken grills FBI, Facebook, and others on facial recognition technology, The Verge,
July 18, 2012, https://www.theverge.com/2012/7/18/3167864/senator-al-franken-fbi-facebook-facial-recognition-
hearing.
32
   Data Protection Commissioner, Report of Review of Facebook Ireland's Implementation of Audit
Recommendations Published – Facebook turns off Tag Suggest in the EU, https://www.dataprotection.ie/docs/21-
09-12-Press-Release--Facebook-Ireland-Audit-Review-Report/1233.htm; see also, EPIC, EPIC Recommends
Safeguards For Facial Recognition Technology, https://epic.org/2014/02/epic-recommends-safeguards-for.html.
33
   Somini Sengupta and Kevin O’Brien, Facebook Can ID Faces, but Using Them Grows Tricky N.Y. Times, Sept.
21, 2012, at A1, https://www.nytimes.com/2012/09/22/technology/facebook-backs-down-on-face-recognition-in-
europe.html.
34
   Emil Protalinski, Facebook re-enables Tag Suggestions facial-recognition feature in the US, on by default for all
The Next Web, Feb. 1, 2013, https://thenextweb.com/facebook/2013/02/01/facebook-re-enables-tag-suggestions-
facial-recognition-feature-in-the-us-on-by-default-for-all/; Paul Ducklin, Facebook is turning facial recognition
back on – so here’s how to check your “photo tagging” settings Naked Security, Feb. 2, 2013,
https://nakedsecurity.sophos.com/2013/02/02/facebook-turns-facial-recognition-back-on/.

Consumer Privacy Groups                                  12                               In Re Facebook and
April 6, 2018                                                                             Facial Recognition
         Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 14 of 41




   61.     On the “Facebook and Privacy” page, Facebook admitted that the reinstated Tag
           Suggestions was the “same feature that millions of people previously used to help
           them quickly share billions of photos with friends and family.” Facebook did not
           explicitly clarify that Tag Suggestions remained opt-out for users or explain the
           privacy implications of the default setting.

   62.     The hyperlink to “learn more about tag suggestions and how to control them” did not
           direct the user to a clear and conspicuous opt-out setting. An archive of the page on
           February 1, 2013 shows that the hyperlink led to Facebook’s Help Center with a list
           of FAQs on “Tagging Photos.” The term “facial recognition” was not used at all.

   63.     Users had to scroll down to the end of the page to locate “How can I turn off tag
           suggestions for photos of me?” Clicking on this link still did not direct the user to a
           clear and conspicuous opt-out setting. Instead, the page set out a 4-step instruction on
           how to navigate the user’s privacy settings to exercise opt-out.

   64.     Facebook actively discouraged users from opting out with a disclaimer that read:

              Before you opt out of using this feature, we encourage you to consider
              how tag suggestions benefit you and your friends. Our tagging tools
              (including grouping photos that look similar and suggesting friends who
              might be in them) are meant to make it easier for you to share your
              memories and experiences with your friends.




Consumer Privacy Groups                         13                          In Re Facebook and
April 6, 2018                                                               Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 15 of 41




     65.          Facebook never obtained affirmative express consent to reinstate Tag Suggestions in
                  2013, and it actively convoluted the process of opting-out to discourage users from
                  disabling facial recognition settings.

     66.          Facebook’s claim to “respect users’ existing privacy settings” in rolling out the 2018
                  Facial Recognition Practice is misleading and deceptive, and also constitutes a
                  violation of the FTC Consent Decree.

           iii.      Post-FTC Consent Decree, 2014: Facebook Developed DeepFace Facial
                     Recognition Technology from Analyzing User Photos

     67.          In 2014, Facebook and its subsidiary Face.com published a research paper on
                  DeepFace.35 Facebook presented DeepFace at the IEEE Conference on Computer
                  Vision and Pattern Recognition in June 2014.

     68.          At present, the post on https://research.fb.com/, entitled “Closing the Gap to Human
                  Level Performance in Face Verification” has been deleted from Facebook.36

     69.          DeepFace is an artificial intelligence system that trained on 4 million photos “from a
                  popular social network” to match different images of the same person using their
                  biometric face print. The research claimed an accuracy rate of 97.25 percent, even
                  when the images presented contextual differences in angle, lighting, and facial
                  expressions.37




35
   Tom Simonite, Facebook Creates Software That Matches Faces Almost as Well as You Do MIT Tech. Rev., (Mar.
17, 2014), https://www.technologyreview.com/s/525586/facebook-creates-software-that-matches-faces-almost-as-
well-as-you-do/.
36
   “404 Page Not Found. It looks like nothing was found at this location,”,
https://research.fb.com/search?q=%22DeepFace%3A+Closing+the+Gap+to+Human-
Level+Performance+in+Face+Verification%22.
37
   Will Oremus, Facebook’s New Face-Recognition Software Is Scary Good, Slate, Mar. 18, 2014,
http://www.slate.com/blogs/future_tense/2014/03/18/deepface_facebook_face_recognition_software_is_97_percent
_accurate.html.
Consumer Privacy Groups                               14                           In Re Facebook and
April 6, 2018                                                                      Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 16 of 41




     70.     Facebook’s unprecedented access to extensive biometric data on users enabled its
             facial recognition capacity to surpass the accuracy of systems deployed by law
             enforcement and the FBI in 2014.38

     71.     Facebook spokeswoman Lydia Chan claimed in 2014 that, “this is theoretical
             research, and we don’t currently use the techniques discussed in the paper on
             Facebook.”39

     72.     However, the research relied on Facebook’s user data to expand the neural network of
             the machine learning system to increase DeepFace’s facial recognition capabilities.

     73.     The 2018 Facial Recognition Practice, which scans for a user’s biometric face print
             on any photo uploaded to Facebook—viewable by that user with or without tags—
             demonstrates that Facebook is indeed commercially deploying its facial recognition
             technology beyond research purposes and outside the scope of what is permitted
             under the 2011 Consent Decree.




38
   Russell Brandom, Why Facebook is beating the FBI at facial recognition, The Verge, July 7, 2014,
https://www.theverge.com/2014/7/7/5878069/why-facebook-is-beating-the-fbi-at-facial-recognition.
39
   Will Oremus, supra; see also, James O'Toole, Facebook's new face recognition knows you from the side, CNN
Tech, Apr. 4, 2014, http://money.cnn.com/2014/04/04/technology/innovation/facebook-facial-
recognition/index.html.
Consumer Privacy Groups                               15                             In Re Facebook and
April 6, 2018                                                                        Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 17 of 41



           iv.      Post-FTC Consent Decree, 2017-2018: Facebook Has Deployed Additional
                    Facial Recognition Technology In Violation of State Biometric Information
                    Privacy Laws

     74.         Facebook currently faces a class action lawsuit alleging that it violated the Illinois
                 Biometric Information Privacy Act (BIPA) when it implemented the Tag Suggestions
                 technology to extract biometric data without obtaining affirmative consent. 40

     75.         The United States District Court for the Northern District of California denied
                 Facebook's motion to dismiss for lack of standing, explaining, “Facebook insists that
                 the collection of biometric information without notice or consent can never support
                 Article III standing without ‘real-world harms’ such as adverse employment impacts
                 or even just ‘anxiety.’ That contention exceeds the law.” 41

     76.         Despite the court’s ruling, Facebook continues to disregard not only its obligation
                 under the FTC Consent Order but the laws of several states, including Illinois, Texas
                 and Washington.42

     77.         Facebook has continued to misrepresent its collection, use and disclosure of biometric
                 data knowing that state laws prohibit the use of facial recognition without affirmative,
                 express opt-in consent.

     D. No Affirmative Consent Sought in 2017-2018 to Materially Change the Use of Facial
        Templates and to Gain More Rights to Collect Biometric Data
           i.       Discloses Non-Public Information in a Matter That Materially Exceeds
                    Current Privacy Settings

     78.         The 2011 FTC Consent Order defines nonpublic user information as “covered
                 information that is restricted by one or more privacy settings.”
     79.         Facebook’s updated setting notifies users to “find” photos that they are in but have
                 not been tagged, as long as the photo’s privacy settings allow the user to view it as a
                 Friend, Public, or Custom Audience.

     80.         For example: User A posts a picture and applies the privacy setting of “Friends Only”
                 and does not tag anyone; although this is non-public information under the 2012
                 Consent Order, User B, who is a friend of User A but has not been invited to share the
                 content via a tag, will be notified of a facial recognition match.
     81.         Facebook has implemented changes to the facial recognition technology that
                 materially exceeds users’ current privacy settings. As detailed below, this constitutes
                 several violations of the 2011 FTC Consent Order due to Facebook’s insufficient

40
   In re Facebook Biometric Information Privacy Litig., No 3:15-CV-03747-JD, Order Re Renewed Mot. to Dismiss,
Dkt. No. 227 at 1, 5-7 (N.D. Cal Feb. 26, 2018).
41
   Id.
42
   See, Tex Bus & Com § 503.001; Wash. Rev. Code Ann. § 40.26.020 (2017).
Consumer Privacy Groups                               16                            In Re Facebook and
April 6, 2018                                                                       Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 18 of 41



                 notice to users on the privacy implications of additional facial recognition and its
                 failure to obtain affirmative express consent.
           ii.      Consent Decree Violations by Misrepresentation and Failure to Obtain
                    Affirmative Express Consent

     82.         Part II(B) of the 2011 FTC Consent Order requires Facebook to “obtain the user’s
                 affirmative express consent” prior to disclosing a user’s nonpublic user information
                 by [Facebook] with any third party, which materially exceeds the restrictions imposed
                 by a user’s privacy settings.43

     83.         Part I(A)-(B) of the 2011 FTC Consent Order prohibits Facebook from
                 misrepresenting “in any manner, expressly or by implication, the extent to which it
                 maintains the privacy or security of covered information, including, but not limited
                 to:44

                    A. its collection or disclosure of any covered information;

                    B. the extent to which a consumer can control the privacy of any covered
                    information maintained by Respondent and the steps a consumer must take to
                    implement such controls.

     84.         According to a report by WIRED, Facebook spokesperson Rochelle Nadhiri stated
                 that “the new setting is not on by default.” Nadhiri said, “[t]he new setting respects
                 people’s existing choices, so if you’ve already turned off tag suggestions then your
                 new face recognition setting will be off by default. If your tag suggestions setting was
                 set to 'friends' then your face recognition setting will be set to on.”45

     85.         This representation is misleading to consumers. Functionally, Facebook’s 2018
                 changes to facial recognition automatically applied to a majority of users who were
                 enrolled into Tag Suggestions by default in 2013.

     86.         Tag Suggestions dates back five years. Many users remain unaware that Tag
                 Suggestions applied to them by default in 2013, and that there is a choice to opt-out.
                 Therefore, Facebook’s reliance on this prior setting to infer consent for invasive
                 changes to biometric data practices gives Facebook unprecedented control over facial
                 templates without affirmative express consent.

     87.         Facebook’s recent notice to users on the changes to the extent of facial recognition
                 does not “conspicuously” present an opt-out button, but merely links a “Go to
                 Settings” button.


43
   Fed Trade Comm’n, In re Facebook, Decision and Order, FTC File No. 092-3184 (Jul. 27, 2012) (Hereinafter
“Facebook Consent Order”).
44
   Id.
45
   Lily Hay Newman, How to Turn Off Facebook's Face Recognition Features, Wired, Feb. 28, 2018,
https://www.wired.com/story/how-to-turn-off-facebook-face-recognition-features/.
Consumer Privacy Groups                               17                             In Re Facebook and
April 6, 2018                                                                        Facial Recognition
         Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 19 of 41



   88.     This lack of clear and conspicuous notice violates Part I(A)-(B) of the Consent Order
           by misrepresenting “the extent to which a consumer can control the privacy of any
           covered information maintained by Respondent and the steps a consumer must take to
           implement such controls.” Specifically, Facebook misrepresents the extent to which
           users can control the privacy of biometric information, and the extent of Facebook’s
           collection and disclosure of the facial templates and photo comparison data to third
           parties.

   89.     Facebook violated Part II(B) of the Consent Order by failing to obtain affirmative
           express consent before implementing business changes to facial recognition
           techniques. Any claims of inferred or continuing consent from the user’s prior setting
           on Tag Suggestions is invalid, as Facebook has never given users a choice to opt-in to
           facial recognition.

   E. Users Were Not Clearly and Prominently Notified of Facebook’s Changes to Facial
   Recognition Practices

   90.     Part II(A) of the 2012 FTC Consent Order requires Facebook to:

           Clearly and prominently disclose to the user, separate and apart from any
           “privacy policy,” “data use policy,” “statement of rights and responsibilities”
           page, or other similar document: (1) the categories of nonpublic user
           information that will be disclosed to such third parties, (2) the identity or
           specific categories of such third parties, and (3) that such sharing exceeds the
           restrictions imposed by the privacy setting(s) in effect for the user…prior to
           any sharing of a user’s nonpublic user information by [Facebook] with any
           third party, which materially exceeds the restrictions imposed by a user’s
           privacy settings.

   91.     The Consent Order defines “clear and prominent” to mean:

           A. In textual communications (e.g., words displayed on the screen of a computer or
           mobile device), the required disclosures are of a type, size, and location sufficiently
           noticeable for an ordinary consumer to read and comprehend them, in print that
           contrasts highly with the background on which they appear;

           C. In communications disseminated through video means… the required disclosures
           shall appear on the screen for a duration sufficient for an ordinary consumer to read
           and comprehend them

           D. In all instances, the required disclosures: (1) are presented in an understandable
           language and syntax; and (2) include nothing contrary to, inconsistent with, or in
           mitigation of any statement contained within the disclosure or within any document
           linked to or referenced therein.

   92.     Facebook violated this provision and failed to meet the standards of a “clear and
           prominent” notice for the reasons detailed below.

Consumer Privacy Groups                         18                           In Re Facebook and
April 6, 2018                                                                Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 20 of 41



             i.      Facebook’s Announcement was Difficult to Locate and Notice

     93.     From December 2017 to early 2018, Facebook posted a short notice regarding its
             revised facial recognition practice through a disclaimer that appeared on users’ news
             feeds.

     94.     The FTC requires truthful disclaimers to be displayed clearly and conspicuously, but
             Facebook’s notice was buried in the densely packed text of users’ news feeds.46

     95.     The brief post appeared at the top of users’ news feeds, but did not make clear that
             Facebook had in fact changed users’ privacy settings.




     96.     Facebook did not ensure that the notice appeared on screen for a duration sufficient
             for an ordinary consumer to notice, read, and comprehend. Users could easily scroll
             down on their mobile or computer device and miss out on the notice.

     97.     If the user continued to scroll down without having read the announcement, it was
             difficult to re-locate the disclaimer and the “Learn More” hyperlink to Facebook’s
             press release on the implications of facial recognition technology.

     98.     Moreover, the buried notice on the news feed actually disappeared if a user refreshed
             the page.



46
  Fed. Trade Comm’n, .com Disclosures, (Mar. 2013), https://www.ftc.gov/sites/default/files/attachments/press-
releases/ftc-staff-revises-online-advertising-disclosure-guidelines/130312dotcomdisclosures.pdf.
Consumer Privacy Groups                                19                              In Re Facebook and
April 6, 2018                                                                          Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 21 of 41



     99.     As the change “rolled-out” to Facebook users gradually, users received notice at
             different times. The impact of Facebook’s announcement on December 19, 2017
             dissipated when some users were being notified in early January 2018, while others
             were not aware until mid-March 2018.

             ii.      Privacy Misrepresentations and Vagueness in the Announcements

     100.    Facebook’s announcements of the change in facial recognition practice include
             significant misrepresentations and omissions, contrary to the requirements of the
             Consent Order.

     101.    On December 19, 2017, Facebook’s Deputy Chief Privacy Officer Rob Sherman
             posted a blog post, entitled “Hard Questions: Should I Be Afraid of Face Recognition
             Technology?”47

     102.    On the potential risks of facial recognition technology, Sherman wrote:

                   This tension isn’t new. Society often welcomes the benefit of a new
                   innovation while struggling to harness its potential. “Beware the Kodak,”
                   one newspaper intoned in 1888 as inexpensive equipment came onto the
                   market making photography available to the masses. They called it a “new
                   terror for the picnic.” Confronting amateur photography for the first time,
                   society could have restricted this technology – and fundamentally changed
                   the way history was documented for more than a century.

     103.    The statement misleadingly equates highly sophisticated AI techniques, which can
             extract the exact biometric dimensions of a face, with the early development of film
             photography.

     104.    Facebook’s announcement does not acknowledge the serious privacy implications of
             a large-scale, social media deployment of instantaneous facial recognition on the
             personal data of billions.

     105.    On Facebook’s decision to adopt the business change on an opt-out basis, Sherman
             wrote:

                   When we first introduced this feature in 2010, there was no industry
                   standard for how people should be able to control face recognition. We
                   decided to notify people on Facebook and provide a way to disable it in
                   their account settings at any time … Just as in 2010, we had to evaluate
                   how we’d inform people and give them choice over these new uses of the
                   technology.



47
  Rob Sherman, Hard Questions: Should I Be Afraid of Face Recognition Technology? Facebook Newsroom, (Dec.
19, 2017), , https://newsroom.fb.com/news/2017/12/hard-questions-should-i-be-afraid-of-face-recognition-
technology/.
Consumer Privacy Groups                            20                             In Re Facebook and
April 6, 2018                                                                     Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 22 of 41



     106.   This is a significant misrepresentation and an omission of Facebook’s regulatory
            obligations to the FTC under the Consent Order.

     107.   After the FTC settlement in 2011, Facebook was not at liberty to self-evaluate and
            unilaterally enact significant changes in privacy practices. The Consent Order
            requires Facebook to adhere to specific regulatory guidelines on obtaining affirmative
            consent to change privacy settings.

     108.   The announcement also failed to mention that in 2013, Facebook automatically
            applied “Tag Suggestions” to all users by default—and that if users did not opt-out of
            Tag Suggestions in their privacy settings, the extended facial recognition practice
            would automatically apply to them without consent.

     109.   WIRED Security Reporter Lily Hay Newman criticized this setting:

                 But the "tag suggestions" preference dates back more than four years.
                 Even if you fully understood enough about face-recognition technology at
                 the time to make a carefully considered choice in 2013, that doesn't
                 necessarily mean you'll be fine letting even more of it into your life now.48

     110.   Contrary to Part I(B) of the 2011 FTC Consent Order, Facebook has consistently
            misrepresented “the extent to which a consumer can control the privacy of any
            covered information maintained by [Facebook] and the steps a consumer must take to
            implement such controls.”49

     F. Users Oppose Facebook’s Additional Facial Recognition Techniques

     111.   Jared Bennett of Center for Public Integrity remarked on Facebook’s “uniquely
            aggressive” opposition to any limits on its increasingly intrusive facial recognition
            technology. 50

                 In 2012, at a hearing of the Senate Judiciary Subcommittee on Privacy,
                 Technology, and the Law, then-Chairman Al Franken (D-MN) asked
                 Facebook’s then-manager of privacy and public policy, Rob Sherman, to
                 assure users the company wouldn’t share its faceprint database with third
                 parties. Sherman declined.

     112.   Facebook has still not clarified in 2018 which third parties have access to users’
            biometric data, and the purposes of disclosures.

     113.   WIRED Reporter Lily Hay Newman commented:51


48
   See Lily Hay Newman, supra.
49
   Facebook Consent Order.
50
   Jared Bennett, Facebook: Your Face Belongs to Us The Daily Beast, July. 31, 2017.
https://www.thedailybeast.com/how-facebook-fights-to-stop-laws-on-facial-recognition.
51
   Lily Hay Newman, supra.
Consumer Privacy Groups                               21                                In Re Facebook and
April 6, 2018                                                                           Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 23 of 41



                 Observers also note that limited face recognition applications for users
                 doesn't necessarily mean that Facebook as a company isn't deriving a
                 larger benefit from all the biometric face data it gathers. As a public
                 company, if Facebook can find opportunities to monetize the data or
                 harness it to fuel user growth, it will take them.

     114.    Mashable Reporter MJ Franklin also noted:52

                 The in-app announcement was met with a great deal of skepticism. Fast
                 Company pointed out that Facebook's announcement coincided with legal
                 setbacks. According to Bloomberg, a federal judge recently ruled that the
                 social network ‘must face claims that it violated the privacy of millions of
                 users by gathering and storing biometric data without their consent.

     115.    Consumers publicly voiced their distrust and discomfort with Facebook’s business
             changes to facial recognition, many of them noting that Facebook never sought their
             affirmative express consent:




52
  MJ Franklin, How to turn off Facebook's new face recognition features Mashable, Feb. 28, 2018,
https://mashable.com/2018/02/28/how-to-turn-off-facebook-face-recognition/.
Consumer Privacy Groups                                22                             In Re Facebook and
April 6, 2018                                                                         Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 24 of 41




       G. No Information on the Disclosure of Facial Recognition Data to Third Parties and
          Their Downstream Uses

       116.    Facebook announced significant changes to the facial recognition setting without
               explaining how the additional biometric data obtained from users and non-users will
               be disclosed to and used by third parties.

       117.    Facebook remains vague and unclear about how it utilizes the vast biometric data
               collected from users and non-users, with the Tag Suggestions and its subsequent
               facial recognition techniques.

       118.    Facebook’s privacy policy does not specifically address the implications of facial
               recognition data by third-party service providers and advertisers, despite the
               heightened sensitivities of biometric personal information.
       119.    Facebook’s privacy policy on “Sharing with Third-Party Partners” claims that
               advertisers and analytics services only have access to “non-personally identifiable
               information.”53
                   We do not share information that personally identifies you (personally
                   identifiable information is information like name or email address that can
                   by itself be used to contact you or identifies who you are) with advertising,
                   measurement or analytics partners unless you give us permission. We may
                   provide these partners with information about the reach and effectiveness
                   of their advertising without providing information that personally
                   identifies you, or if we have aggregated the information so that it does not
                   personally identify you.



53
     Facebook, Data Policy, (Sep. 29, 2016) https://www.facebook.com/full_data_use_policy.
Consumer Privacy Groups                                 23                              In Re Facebook and
April 6, 2018                                                                           Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 25 of 41



     120.   Facebook does explain how an identity-matched facial image is not personally
            identifiable information.
     121.   Facebook’s definition of PII is limited and misleading: “information like name or
            email address that can by itself be used to contact you or identifies who you are.”54
            Facebook does not consider the privacy implications of information that may not
            independently be personally identifiable but can be readily matched with other
            demographic segments and quasi-identifiers to pinpoint one person with sufficient
            accuracy.




     122.   Facebook’s Help Center claims that facial template data is stored as a “unique
            number.” 55



54
  Id.
55
  Facebook Help Center, How does Facebook's face recognition work? (2018),
https://www.facebook.com/help/122175507864081.
Consumer Privacy Groups                             24                       In Re Facebook and
April 6, 2018                                                                Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 26 of 41



                 Our technology analyzes the pixels in photos and videos, such as your
                 profile picture and photos and videos that you’ve been tagged in, to
                 calculate a unique number, which we call a template.
     123.    From this definition, it is highly possible that Facebook may classify biometric
             templates as non-personally identifiable information that can be disclosed to third
             parties and advertisers. Facebook may consider facial recognition data to be
             sufficiently “de-identified” by the numerical scoring process, and overlook the
             privacy implications of giving third parties access to the data.
     124.    Facebook could also disclose biometric data to third parties by contending that the
             user gave consent. Given the current opt-out setting for facial recognition and the
             various misrepresentations made by Facebook to induce consumers into adopting
             privacy-invasive technologies, the FTC should investigate whether Facebook’s “data-
             sharing programs with third parties” violate the 2011 Consent Order.
     H. Facebook Fails to Establish that Application Developers, the Government, and
        Other Third Parties Will Not Be Able to Access Users’ Biometric Data

     125.    The Facebook Platform makes a variety of personal data available to application
             developers and external websites.56 Application developers obtain access to account
             information when they connect with an application.57 Applications may also obtain
             users’ friends’ data,58 and access connections between users who have both connected
             to an application.59

     126.    App developers have access to the Facebook graph API. It “presents a simple,
             consistent view of the Facebook social graph, uniformly representing objects in the
             graph (e.g., people, photos, events, and pages) and the connections between them
             (e.g., friend relationships, shared content, and photo tags).”60 Developers may
             leverage this API within apps.

     127.    Websites implementing Facebook plugins can use the Graph API “to access the user's
             Facebook profile. . . to access the user's social graph, bring their friends directly to
             your site all in your own custom experience.”61

     128.    To obtain personal data to develop applications, developers may only request the
             information that they need to operate their application. However, Facebook does not




56
   Facebook Platform Policies, Storing and Using Data You Receive From Us,
https://developers.facebook.com/policy (“Platform Policies”).
57
   Id. at ¶5.
58
   Id. at ¶4.
59
   Id. at ¶11.
60
   Facebook Developers, Graph API, https://developers.facebook.com/docs/reference/api.
61
   Facebook for Websites, Personalization, https://developers.facebook.com/docs/guides/web/#personalization.
Consumer Privacy Groups                                25                              In Re Facebook and
April 6, 2018                                                                          Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 27 of 41



             define what is necessary, and the terms leave developers to determine what they
             need.62

     129.    Facebook maintains different standards for information provided to advertisers and
             information Facebook will use to target advertisements to users. Facebook may make
             use of underlying, non-profile user data. For example, while Facebook may not
             provide users’ IP addresses directly to advertisers, Facebook Ads uses IP addresses to
             determine users’ locations and target ads to those locations.63

     130.    Facebook does not always maintain control over how user data is used by advertisers.
             An advertiser was caught using profile pictures in singles dating service
             advertisements, and Facebook spokesperson Barry Schnitt announced that “the ads
             that spooked people were from rogue networks…”64 Facebook claims that policing
             over 500,000 apps and advertisers is impracticable, as advertisers and rogue networks
             can choose not to disclose what they are actually doing with Facebook-provided user
             data.65 Advertisers may cache Facebook user data indefinitely.

     131.    Facebook’s published privacy policy states that the company may “disclose
             information pursuant to subpoenas, court orders, or other requests (including criminal
             and civil matters) if we have a good faith belief that the response is required by
             law.”66 The U.S. Department of Justice (“DOJ”) has stated that the “standard data
             production” from Facebook includes “photoprint,” contact information, and Internet
             Protocol logs, while noting that “other data” is available and that Facebook is “often
             cooperative with emergency requests.”67

     132.    The U.S. government has an interest in accessing the information present on
             Facebook and other social networking sites,68 and law enforcement has used
             Facebook in pursuing investigations.69 Training materials used by DOJ have
             suggested that law enforcement agents can use evidence gathered from social
             networks to “reveal personal communications; establish motives and personal
             relationships; provide location information; prove and disprove alibis; [and] establish
             crime or criminal enterprise,” among other “instrumentalities or fruits of crime.”70


62
   Platform Policies, supra, at ¶1.
63
   Reach and Targeting, Reach Real People with Precise Targeting, at Location Targeting,
https://www.facebook.com/adsmarketing/index.php?sk=targeting_filters.
64
   Ethan Beard, A New Data Model, Facebook Developer’s Blog, Apr. 21, 2010,
https://developers.facebook.com/blog/post/378.
65
   Kim-Mai Cutler, New data storage rules, permissions could rekindle Facebook privacy concerns, Social Beat,
Apr. 28, 2010, http://venturebeat.com/2010/04/21/facebook-privacynew-data-storage-rules.
66
   Facebook, Privacy Policy, https://www.facebook.com/policy.php.
67
   John Lynch & Jenny Ellickson, U.S. Dept. of Justice, Computer Crime and Intellectual Property Section,
Obtaining and Using Evidence from Social Networking Sites: Facebook, MySpace, Linkedln, and More, Mar.
2010, at 17, http://www.eff.org/files/filenode/social_network/20100303__crim_socialnetworking.pdf.
68
   Id.
69
   See, e.g., Julie Masis, Is this Lawman your Facebook Friend?, Boston Globe, Jan. 11, 2009,
http://www.boston.com/news/local/articles/2009/01/11/is_this_lawman_your_facebook_friend .
70
  John Lynch & Jenny Ellickson, supra.
Consumer Privacy Groups                                26                              In Re Facebook and
April 6, 2018                                                                          Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 28 of 41



            The same training materials include a screenshot of the picture “tagging” process71
            and makes reference to the one billion pictures being added every month.

     I. Privacy Controls to Opt-Out of Facial Recognition Are Not Clear and Prominent

     133.   The 2011 FTC Consent Order requires that Facebook obtain affirmative express
            consent to override existing privacy settings. The Commission authoritatively
            expressed that Facebook must respect user consent by providing an affirmative opt-in
            choice for new business practices that implicate consumer privacy.72

                Part II of the proposed order requires Facebook to give its users a clear
                and prominent notice and obtain their affirmative express consent before
                sharing their previously-collected information with third parties in any
                way that materially exceeds the restrictions imposed by their privacy
                settings.

     134.   Consent must be meaningful and specific, and obtained from informed users.
            Cumbersome opt-out settings violate the high standard of compliance imposed by
            Consent Order.

     135.   Notwithstanding the clear requirements of the Consent Order, Facebook placed the
            burden on its users to opt-out of facial recognition. It has further misrepresented the
            simplicity of the opt-out choice as a “simple setting,”73 toggled by a “single on/off
            control” when it announced changes to the facial recognition practice.

     136.   On December 19, 2017, Facebook’s Director of Applied Machine Learning Joaquin
            Quiñonero Candela posted an announcement entitled, “Managing Your Identity on
            Facebook with Face Recognition Technology.”

                You control whether Facebook can recognize you in photos and videos.
                Soon, you will begin to see a simple on/off switch instead of settings for
                individual features that use face recognition technology. We designed this
                as an on/off switch because people gave us feedback that they prefer a
                simpler control than having to decide for every single feature using face
                recognition technology. To learn more about all of these features, visit the
                Help Center or your account settings.

     137.   The “on/off switch” requires the user to navigate multiple Facebook settings to locate.
            Facebook did not operationalize opt-out with an intuitive and distinguishable setting.

     138.   On a phone, the user must open the Facebook app and tap on the overflow button
            (three-line icon). Then go to Settings > Privacy Shortcuts > More Settings > Face

71
   Id. at 15.
72
   Facebook, Inc. Proposed Consent Order.
73
   Joaquin Quiñonero Candela, Managing Your Identity on Facebook with Face Recognition Technology, Facebook
Newsroom, (Dec.19, 2017), https://newsroom.fb.com/news/2017/12/managing-your-identity-on-facebook-with-
face-recognition-technology/.
Consumer Privacy Groups                             27                             In Re Facebook and
April 6, 2018                                                                      Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 29 of 41



             Recognition, then tap on the Face Recognition question. Finally, they can select No
             after this five-step process.

     139.    Ordinary consumers will face immense difficulty in locating the opt-out switch, just
             like they did in 2013 when Tag Suggestions were automatically turned on.

     140.    This indicates a violation of the Consent Order regarding affirmative consent as well
             as clear and prominent notice. The confusing setting invalidates affirmative consent
             by making the exercise of choice inaccessible for a majority of users. It also
             diminishes user awareness of the existence of this facial recognition setting.




     J. Facebook is Pursuing the Commercialization of Biometric Data

     141.    Facebook economically benefits from the development of facial recognition
             techniques.

     142.    Facebook routinely makes misrepresentations to induce consumers to adopt wider and
             more pervasive uses of facial recognition technology. Therefore, the FTC must
             exercise the fullest extent of its legal authority to prohibit and limit these privacy-
             invasive technologies by enforcing the 2011 Consent Order.

        i.      Facebook’s Facial Recognition Patents

     143.    In 2017, Facebook submitted four patent applications74 on facial recognition
             techniques.

     144.    On March 9, 2017, Facebook submitted a patent application for “Facial Recognition
             Using Social Networking Information,” which details a system that detects and tracks

74
  USPTO Applicaton #: #20170337602; USPTO Applicaton #: #20170323299; USPTO Applicaton #:
#20170140214; USPTO Applicaton #: #20170068842.
Consumer Privacy Groups                          28                          In Re Facebook and
April 6, 2018                                                                Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 30 of 41



              the exact geographic dimensions of a candidate’s facial features to apply a template
              “score” that can be compared across various “faces in video, photos, or other media
              hosted on the social network”75 for biometric matches.

     145.     On November 2017, Facebook filed two patents for “Facial Recognition
              Identification for In-Store Payment Transactions” and “Using Facial Recognition and
              Facial Expression Detection to Analyze In-Store Activity of a User.”

     146.     The two applications detail a customer recognition system which “intelligently
              detects and notifies a merchant when a customer is in need of assistance based on the
              customer's facial expression. The customer recognition system can also identify a
              product associated with the customer need.”




     147.     Facebook’s patent applications attest to the company’s primary commercial purpose
              in expanding its biometric data collection, and the pervasive uses of facial recognition
              technology that it envisions for the near future. The FTC must ensure that Facebook
              adheres to its obligations for user privacy as compelled by the 2011 Consent Order.

        ii.      Facebook’s Annual Report to the Securities and Exchange Commission

     148.     Facebook’s annual filing to the Securities and Exchange Commission (“SEC”) for the
              2017 fiscal year explicitly states that compliance with the FTC Consent Order and


75
  Available at, http://www.freshpatents.com/-dt20170309ptan20170068842.php; http://www.freshpatents.com/-
dt20171109ptan20170323299.php.
Consumer Privacy Groups                             29                             In Re Facebook and
April 6, 2018                                                                      Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 31 of 41



            modifying the company’s practices to obtain affirmative express consent could
            “adversely affect financial results.” 76

     149.   On enforcement actions on the Consent Order, Facebook claimed:

                Affected users or government authorities could initiate legal or regulatory
                actions against us in connection with any security breaches or improper
                disclosure of data, which could cause us to incur significant expense and
                liability or result in orders or consent decrees forcing us to modify our
                business practices. Such incidents may also result in a decline in our active
                user base or engagement levels. Any of these events could have a material
                and adverse effect on our business, reputation, or financial results.

     150.   On modifying practices to obtain consent, Facebook claimed:

                [R]egulatory or legislative actions affecting the manner in which we
                display content to our users or obtain consent to various practices could
                adversely affect user growth and engagement. Such actions could affect
                the manner in which we provide our services or adversely affect our
                financial results.77

     151.   These financial disclosures expressly indicate that Facebook is structurally and
            economically incentivized to monetize greater data collection. Facebook admits that
            modifying its practices to obtain consent for various practices will detriment its user
            growth and “engagement,” leading to negative financial results. The FTC must
            affirmatively enforce the Consent Order against Facebook to ensure that it fully
            complies with all the provisions of the settlement.

     K. Facebook Has Consistently Failed to Ensure Compliance by App Developers

     152.   In 2009, Facebook operated a deceptive Verified Apps program which claimed that
            Facebook gives preferential treatment to Platform Applications whose security
            standards exceed expectations in Facebook’s “detailed review process.”

     153.   Facebook misrepresented to its users that Verified Apps will “offer extra assurances
            to help users identify applications they can trust -- applications that are secure,
            respectful and transparent, and have demonstrated commitment to compliance with
            Platform policies.”78

     154.   However, an investigation by the Commission revealed that Facebook had
            misrepresented the heightened security of Verified Apps. The FTC detailed this

76
   Facebook, Annual Report, SEC File No., 001-35551, at 13, (2016),
https://www.sec.gov/Archives/edgar/data/1326801/000132680117000007/fb-12312016x10k.htm.
77
   Id. at 16.
78
   Facebook, Facebook Expands Power of Platform Across the Web and Around the World, Press Release, July 23,
2008, https://newsroom.fb.com/news/2008/07/facebook-expands-power-of-platform-across-the-web-and-around-
the-world/.
Consumer Privacy Groups                              30                             In Re Facebook and
April 6, 2018                                                                       Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 32 of 41



            deceptive practice in the complaint that underlies the 2011 Consent Order against
            Facebook: 79

                Contrary to the statements set forth … before it awarded the Verified Apps
                badge, Facebook took no steps to verify either the security of a Verified
                Application’s website or the security the Application provided for the user
                information it collected, beyond such steps as it may have taken regarding
                any other Platform Application.

     155.   Unfortunately, recent revelations of Facebook’s negligence in disclosing the personal
            data of 50 million American voters to Cambridge Analytica and various affiliates
            show that Facebook has not improved its verification of app developers in the post-
            FTC Consent Order era.

     156.   On March 20, 2018, a former Facebook Operations Manager from 2011 to 2012
            Sandy Parakilas published an article entitled “I worked at Facebook. I know how
            Cambridge Analytica could have happened.”80

                Critically, once the data passed from Facebook’s servers to the developer,
                Facebook lost all insight into or control over how the data was used. To
                prevent abuse, Facebook created a set of platform policies that forbade
                certain kinds of activity, such as selling the data or passing it to an ad
                network or data broker such as Cambridge Analytica. However, Facebook
                had very few ways to discover abuse or act on it once discovered.

     157.   Parakilas details Facebook’s routine indifference to apps that violated policies and the
            Terms of Service.

                Facebook had the following tools to deal with these cases: It could call the
                developer and demand answers; it could demand an audit of the
                developer’s application and associated data storage, a right granted in the
                platform policies; it could ban the developer from the platform; it could
                sue the developer for breach of the policies, or it could do some
                combination of the above. During my 16 months at Facebook, I called
                many developers and demanded compliance, but I don’t recall the
                company conducting a single audit of a developer where the company
                inspected the developer’s data storage. Lawsuits and outright bans were
                also very rare. I believe the reason for lax enforcement was simple:
                Facebook didn’t want to make the public aware of huge weaknesses in its
                data security.



79
   Fed. Trade Comm’n, Facebook, Inc., FTC File No. 092 3184 (2011) (Complaint),
https://www.ftc.gov/sites/default/files/documents/cases/2011/11/111129facebookcmpt.pdf.
80
   Sandy Parakilas, I worked at Facebook. I know how Cambridge Analytica could have happened The Washington
Post, Mar. 20, 2018, https://www.washingtonpost.com/opinions/i-worked-at-facebook-i-know-how-cambridge-
analytica-could-have-happened/2018/03/20/edc7ef8a-2bc4-11e8-8ad6-fbc50284fce8_story.html.
Consumer Privacy Groups                             31                             In Re Facebook and
April 6, 2018                                                                      Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 33 of 41



     158.   Parakilas compares Facebook’s disregard for data protection in 2012 to the 2018
            Cambridge Analytica scandal, and concludes that compliance has not improved:

                Facebook will argue that things have changed since 2012 and that the
                company has much better processes in place now. If that were true,
                Cambridge Analytica would be small side note, a developer that Facebook
                shut down and sued out of existence in December 2015 when word first
                got out that it had violated Facebook’s policies to acquire the data of
                millions. Instead, it appears Facebook used the same playbook that I saw
                in 2012. It took the developer’s word rather than conducting an audit, and
                it ignored press reports about Cambridge Analytica using Facebook data in
                violation of its terms during the election.

     159.   On March 20, 2018, EPIC and a coalition of consumer organizations urged the FTC
            to reopen the investigation of Facebook, and to sanction the company’s clear
            violations of the 2011 Consent Order.81

                “As the Facebook Order makes clear, Facebook must “get consumers’ approval
                before it changes the way it shares their data,” and must “obtain consumers’
                affirmative express consent before enacting changes that override their privacy
                preferences.” The FTC also barred Facebook from “making misrepresentations
                about the privacy or security of consumers' personal information.”

                Yet Facebook’s business practices resulted in the disclosure of consumers’
                “names, education, work histories, birthdays, likes, locations, photos, relationship
                statuses, and religious and political affiliations” to Cambridge Analytica without
                their knowledge or consent. In 2014, Facebook acknowledged that it allowed app
                developers to access profile information on an app users’ friends without the
                friends’ knowledge or consent, stating that consumers “are often surprised when a
                friend shares their information with an app.” Facebook’s admission that it
                disclosed data to third parties without users’ consent suggests a clear violation of
                the 2011 Facebook Order.”

     160.   The FTC has an affirmative duty to undertake a review of substantial changes in
            Facebook’s business practices that implicate user privacy and to ensure compliance
            with the Consent Order.

     161.   Facebook’s change to the facial recognition setting was implemented without the
            affirmative express consent of users. This substantial change in business practice is a
            serious consent decree violation which the FTC must enjoin immediately. It is
            imperative that the Commission pursue an investigation to prohibit the unlawful
            proliferation of biometric data collection by Facebook and its unaccountable
            commercial counterparts.


81
  EPIC, EPIC, Consumer Groups Urge FTC To Investigate Facebook (Mar. 20, 2018),
https://epic.org/2018/03/epic-consumer-groups-urge-ftc-.html. f
Consumer Privacy Groups                            32                             In Re Facebook and
April 6, 2018                                                                     Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 34 of 41



     L. Facial Recognition is Illegal in Other Countries

     162.    Canada and Europe limit how companies can collect and store biometric data. The
             deployment of commercial facial recognition technology is widely considered an
             invasion of privacy rights in Canada and Europe.

     163.    The Privacy Commissioner’s Office found Facebook “in contravention” of Canada’s
             Personal Information Protection and Electronic Documents Act.82

     164.    The EU Article 29 Data Protection Working Party issued an opinion on developments
             in biometric technologies which states that consent must be obtained for the storage
             and use of biometric data. 83

     165.    On October 15, 2012, Facebook disabled its tagging facial recognition practice for
             users in the European Union, following an investigation by the Irish Data Protection
             Commissioner.

     166.    In 2015, Facebook created a photo-sharing app called Moments which does not use
             facial recognition technology for Canadian and European users.

     167.    The BBC reported that Facebook Moments Product Manager Will Ruben stated that
             the phone is given a numerical representation of a face, “but that number is not stored
             anywhere on our servers, and it is only used to compare against the other photos on
             your phone.”84

     168.    The Inquirer reported that a Facebook spokesperson said: “Facebook has notified this
             office of the Moments app and advised us that in the EU version of the Moments app
             they do not control or initiate the use of any feature recognition technology.” 85

     169.    Facebook is capable of developing alternative techniques that are less privacy-
             invasive. The photo sharing aspect of the social media network can be facilitated
             without the use of privacy-pervasive facial recognition technology, as it has been
             done for Canada and Europe.

     170.    The disparity of privacy protections afforded for the nationals and residents of the
             United States due to the lack of enforcement action against Facebook is unacceptable.


82
   Elizabeth Denham, Assistant Privacy Commissioner of Canada, Report of Findings into the Complaint Filed by
the Canadian Internet Policy and Public Interest Clinic (CIPPIC) against Facebook Inc. Under the Personal
Information Protection and Electronic Documents Act (July 16, 2009),
http://priv.gc.ca/cfdc/2009/2009_008_0716_e.pdf.
83
   Article 29 Data Protection Working Party, Opinion 3/2012 on developments in biometric technologies, (Apr. 27,
2012), http://ec.europa.eu/justice/article-29/documentation/opinion-recommendation/files/2012/wp193_en.pdf.
84
   Leo Kelion, Facebook Moments facial-recognition app launches in Europe BBC News, May 10, 2016,
http://www.bbc.com/news/technology-36256765.
85
   Carly Page, Facebook launches facial recognition app in Europe, without facial recognition tech, The Inquirer,
May 11, 2016, https://www.theinquirer.net/inquirer/news/2457657/facebook-launches-face-recognition-app-in-
europe-without-face-recognition-tech.
Consumer Privacy Groups                                 33                              In Re Facebook and
April 6, 2018                                                                           Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 35 of 41



     171.    The FTC is the primary privacy regulator in the United States. The Commission must
             enforce the Consent Order to compel Facebook to modify its business practice to
             comply with strict privacy protections.

              V. Prior Consumer Complaints to the FTC Regarding Facebook’s Facial Recognition

     172.    EPIC has previously urged the Commission to prohibit Facebook’s facial recognition
             techniques on multiple occasions.

     173.    In June 2011, EPIC and a coalition of consumer organizations filed a complaint with
             the FTC alleging that Facebook’s covert deployment of its facial recognition
             technology was unfair and deceptive.86 EPIC stated that Facebook’s “Tag
             Suggestions” technique, “converts the photos uploaded by Facebook users into an
             image identification system under the sole control of Facebook. This has occurred
             without the knowledge or consent of Facebook users and without adequate
             consideration of the risks to Facebook users.”87 EPIC warned that “unless the
             Commission acts promptly, Facebook will routinely automate facial identification and
             eliminate any pretense of user control over the use of their own images for online
             identification.”88 EPIC emphasized that the Commission’s “failure to act on pending
             consumer complaints concerning Facebook’s unfair and deceptive trade practices
             may have contributed to Facebook’s decision to deploy facial recognition.”89

     174.    In December 2011, EPIC urged the Commission to strengthen its proposed settlement
             with Facebook by requiring it to “cease creating facial recognition profiles without
             users’ affirmative consent.”90 EPIC contended that while the Order’s broad
             prohibition on privacy misrepresentations already covered Facebook’s deceptive use
             of facial recognition, the Order should have been amended to proscribe the practice
             explicitly.91

     175.    In January, 2012, EPIC submitted extensive comments in response to the FTC’s
             workshop “Face Facts: A Forum on Facial Recognition Technology.”92 EPIC again
             emphasized that Facebook’s facial recognition practice “entirely fails at informing
             users how their photo data will be used or to provide any meaningful consent for use,”
             as required by the Order. EPIC advised the Commission that, “Commercial actors
             should not deploy facial techniques until adequate safeguards are established. As such



86
   In the Matter of Facebook, Inc. and the Facial Identification of Users (EPIC Complaint, Request for Investigation,
Injunction, and Other Relief) (June 10, 2011),
https://epic.org/privacy/facebook/EPIC_FB_FR_FTC_Complaint_06_10_11.pdf.
87
   Id.
88
   Id.
89
   Id.
90
   Comments of EPIC, In the Matter of Facebook, Inc., FTC File No. 092 3184 (Dec. 27, 2011),
https://epic.org/privacy/facebook/Facebook-FTC-Settlement-Comments-FINAL.pdf.
91
   Id.
92
   Comments of EPIC, “Face Facts: A Forum on Facial Recognition,” Project No. P115406, (Jan. 31, 2012),
https://epic.org/privacy/facerecognition/EPIC-Face-Facts-Comments.pdf.
Consumer Privacy Groups                                  34                               In Re Facebook and
April 6, 2018                                                                             Facial Recognition
        Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 36 of 41



             safeguards have not yet been established, EPIC would recommend a moratorium on
             the commercial deployment of facial recognition techniques.”93

               VI. The Importance of Enforcing Consent Orders for Consumer Privacy

     176.    The effectiveness of the FTC depends upon the agency’s willingness to enforce the
             legal judgments it obtains. However, the FTC routinely fails to enforce its consent
             orders, which promotes industry disregard for the FTC. Companies under consent
             decree have no incentive to protect consumer data if they do not anticipate the FTC to
             hold them accountable when they violate consent decrees.

     177.    EPIC and other consumer organizations have routinely called attention to the
             numerous changes Facebook has made to its privacy settings without obtaining users’
             affirmative consent, in violation of the terms of its FTC consent decree.94

     178.    In 2011, Facebook entered into a 20-year consent order with the FTC in which it
             agreed that it “shall not misrepresent … the extent to which it maintains the privacy
             or security of covered information,” and would provide disclosure separate from its
             privacy policy.95

             it agreed that it “shall not misrepresent … the extent to which it maintains the privacy
             or security of covered information,” and would provide disclosure separate from its
             privacy policy.96

     179.    On December 17, 2009, EPIC and 14 consumer and privacy organizations filed a
             Complaint with the FTC concerning Facebook’s unfair and deceptive trade
             practices. The complaint cited widespread opposition from Facebook users,
             Senators, bloggers, and news organizations.97

     180.    EPIC’s Complaint noted that “Facebook’s changes to users’ privacy settings
             disclose personal information to the public that was previously restricted. Facebook’s
             changes to users’ privacy settings also disclose personal information to third parties
             that was previously not available. These changes violate user expectations, diminish
             user privacy, and contradict Facebook’s own representations.”98




93
   Id.
94
   EPIC, In the Matter of Facebook Inc: Complaint, Request for Investigation, Injunction, and Other Relief (Dec. 17,
2009), https://epic.org/privacy/inrefacebook/EPIC-FacebookComplaint.pdf; (“EPIC 2009 Facebook
Complaint”).EPIC In the Matter of Facebook Inc: Complaint, Request for Investigation, Injunction, and Other
Relief (May 5, 2010),. (“EPIC Supplemental Facebook Complaint”),
https://epic.org/privacy/facebook/EPIC_FTC_FB_Complaint.pdf.
95
   Facebook Consent Order.
96
   Id.
97
   EPIC 2009 Facebook Complaint.
98
   Id.
Consumer Privacy Groups                                 35                               In Re Facebook and
April 6, 2018                                                                            Facial Recognition
         Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 37 of 41



      181.   On January 14, 2010, EPIC filed a second Complaint with the Commission
             concerning Facebook’s unfair and deceptive trade practices.99

      182.   EPIC’s amended Complaint observed that Facebook’s business practices “violate
             user expectations, diminish user privacy, and contradict Facebook’s own
             representations.”100

      183.   In a subsequent letter to Congress, EPIC urged the Members of the House and Senate
             oversight committees to pay careful attention to a new complaint that the consumer
             and privacy organizations had presented to the Federal Trade Commission regarding
             Facebook and change to user profile information and the disclosure of user data to
             third parties without consent.101 The complaint alleged that these actions "violate user
             expectations, diminish user privacy, and contradict Facebook’s own representations."
             EPIC noted that the complaint alleged unfair and deceptive trade practices that
             “subject to investigation and prosecution under Section 5 of the Federal Trade
             Commission Act.”102

      184.   The letter cited numerous other complaints concerning regarding Facebook brought to
             the attention of the FTC in which the Commission failed to act. The EPIC letter
             warned:

                 In the past, the Federal Trade Commission has taken decisive steps to safeguard
                 consumer privacy. These decisions help spur innovation and competition, reduce
                 risk to consumers, and promote trust and confidence in new business services. But
                 the current FTC appears reluctant to take similar steps on behalf of American
                 consumers.

      185.   To date, the FTC has failed to take any action with respect to Facebook’s changes in
             biometric privacy practices.

      186.   The Commission’s failure to act on these prior complaints may have contributed to
             Facebook’s decision to deploy face recognition technology as it did.

      187.   Companies and consumer organizations may disagree as to whether a significant
             change in business practices violates a consent order. That is a decision ultimately for
             the Commission. But it is incumbent upon the FTC to develop a process that ensures
             a reasoned decision, subject to public review. At present, there is no meaningful
             public process to ensure compliance with FTC consent orders.



                                              VI. Legal Analysis

99
   Id.
100
    Id.
101
    Letter to Senator Rockefeller, et al from EPIC Executive Director Marc Rotenberg (May 5, 2010),
http://epic.org/privacy/facebook/EPIC_FB_FTC_Complaint_Letter.pdf.
102
    Id.
Consumer Privacy Groups                                36                               In Re Facebook and
April 6, 2018                                                                           Facial Recognition
      Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 38 of 41



   188.   The 2011 FTC Consent Order arises from a series of complaints filed by EPIC and
          other consumer privacy organizations from 2009 to 2011concerning material changes
          to privacy settings made by Facebook.

   189.   Pursuant to EPIC’s requests for investigation, the Commission filed an eight-count
          complaint against Facebook for unfair and deceptive practices in contravention of
          Section 5 of the Federal Trade Commission Act.

   190.   On November 29, 2011, the FTC published a press release announcing that Facebook
          settled charges with the Commission. The FTC enumerated a list of prohibited
          practices under the proposed settlement:

          “Specifically, under the proposed settlement, Facebook is:

          •   “barred from making misrepresentations about the privacy or security of
              consumers' personal information;

          •   “required to obtain consumers' affirmative express consent before enacting
              changes that override their privacy preferences;

          •   “required to prevent anyone from accessing a user's material more than 30 days
              after the user has deleted his or her account;

          •   “required to establish and maintain a comprehensive privacy program designed to
              address privacy risks associated with the development and management of new
              and existing products and services, and to protect the privacy and confidentiality
              of consumers' information; and

          •   “required, within 180 days, and every two years after that for the next 20 years, to
              obtain independent, third-party audits certifying that it has a privacy program in
              place that meets or exceeds the requirements of the FTC order, and to ensure that
              the privacy of consumers' information is protected.”

   191.   The Commission has a non-discretionary obligation to enforce a final order.

   192.   To date, the FTC has failed to take any action with respect to Facebook’s changes in
          biometric privacy practices. Critically, the Commission has not filed a lawsuit
          pursuant to, the Federal Trade Commission Act which states that the FTC “shall”
          obtain injunctive relief and recover civil penalties against companies that violate
          consent orders. 15 U.S.C. § 45(l).

   193.   The FTC has exclusive authority over the enforcement of its consent orders. The
          enforcement provision of the FTC Act, Section 5(l), makes clear that the agency
          action is not discretionary; a violating party “shall forfeit” a penalty and be subject to
          an enforcement action.



Consumer Privacy Groups                         37                           In Re Facebook and
April 6, 2018                                                                Facial Recognition
           Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 39 of 41



       194.     The FTC is charged with performing a “discrete agency action.” A “discrete agency
                action” is a “final agency action” under the Administrative Procedure Act. In re Aiken
                County, 645 F.3d 428, 437 (D.C. Cir. 2011). “Agency action unlawfully withheld” is
                a defined as “discrete agency action that [the agency] is required to take.” Norton v. S.
                Utah Wilderness Alliance, 542 U.S. 55, 64 (2004).

       195.     Agency action is the “whole or part of an agency rule order, license, sanction, relief,
                or the equivalent or denial thereof, or failure to act.” 5 U.S.C. § 551 (13). Agency
                action, including a “failure to act” is subject to judicial review. Amador County, Cal.
                v. Salazar, 640 F.3d 373, 383 (D.C. Cir. 2011)

       196.     Here the FTC unlawfully withheld such an action – namely commencing a civil
                action for violation of its consent order, and has failed to perform by not enforcing its
                2012 Consent Order against Facebook.

       197.     EPIC may “compel agency action unlawfully withheld” pursuant to the
                Administrative Procedure Act. 5 U.S.C. § 706(1).

                                  VII. Prayer for Investigation and Relief

       198.     Facebook’s actions injure users throughout the United States by invading their
                privacy; allowing for disclosure and use of information in ways and for purposes
                other than those consented to or relied upon by such users; causing them to believe
                falsely that they have full control over the use of their information; and undermining
                the ability of users to avail themselves of the privacy protections promised by the
                company.

       199.     The FTC Act empowers and directs the FTC to investigate business practices,
                including data collection practices that constitute consumer harm.103

       200.     Petitioners request that the Commission investigate Facebook, enjoin the deployment
                of additional facial recognition techniques as a violation of the 2011 Consent Order,
                and require Facebook to modify its biometric data practices to protect the privacy of
                Facebook users and non-users. Specifically, Petitioners ask the Commission to:

                a. Require Facebook to suspend immediately any form of Facebook-initiated
                   automated facial scanning or other forms of biometric identification of Facebook
                   users based on Facebook’s internal database of facial images.

                b. Delete all facial images, facial templates, and biometric identifiers wrongfully
                   obtained

                c. Require Facebook to not misrepresent in any manner, expressly or by implication
                   the extent to which Facebook maintains and protects the security, privacy,
                   confidentiality, and integrity of any consumer information, including, but not
                   limited to, misrepresentations related to: (1) the purposes for which it collects
103
      15 U.S.C. § 45.
Consumer Privacy Groups                              38                           In Re Facebook and
April 6, 2018                                                                     Facial Recognition
      Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 40 of 41



             and uses consumer information (2) the extent to which consumers may
             exercise control over the collection, use, or disclosure of consumer
             information.

         d. Require Facebook to expressly categorize the types of user information it collects,
            and to clarify which type of third party gets access to which categories of user
            information, and for what purpose.

         e. Require Facebook to alert its users on the privacy implications of the services of
            Facebook and its subsidiaries which collect, store, and disclose biometric data.
            Prohibit Facebook from inducing users into embracing pervasive augmentations
            of facial recognition technology with announcements that misrepresent the
            commercial purposes for which Facebook collects users’ facial templates.

         f. Require that Facebook, prior to any new or additional disclosure by Facebook of a
            user’s identified information to any third party, that: 1) is a change from
            stated sharing practices in effect at the time respondent collected such
            information, and 2) results from any change, addition, or enhancement to a
            product or service by respondent, in or affecting commerce, Facebook shall:
            A. clearly and prominently disclose: (1) that the user’s information will be
            disclosed to one or more third parties, (2) the identity or specific categories of
            such third parties, and (3) the purpose(s) for Facebook's sharing; and B.
            Obtain express affirmative consent from the user to such sharing.

         g. Audit and ensure that Facebook maintains a comprehensive privacy program, as
            required by the 2011 Consent Order, that is reasonably designed to: (1) address
            privacy risks related to the development and management of new and existing
            products and services for consumers, and (2) protect the security, privacy,
            confidentiality, and integrity of consumer information. Such program should
            include:

             1. the identification of reasonably-foreseeable, material risks, both
                internal and external, that could result in the unauthorized
                disclosure, misuse, loss, alteration, destruction, or other
                compromise of consumer information or in unauthorized
                administrative control of Facebook, and an assessment of the
                sufficiency of any safeguards in place to control these risks.

             2. the design and implementation of reasonable safeguards to control
                the risks identified through risk assessment, and regular testing or monitoring
                of the effectiveness of the safeguards’ key controls,
                systems, and procedures.

         h. Require Facebook to establish appropriate security and privacy safeguards for
            biometric data practices, such as implementing an opt-in control for users,
            notifying users of business changes to encourage the exercise of informed choice,
            and limiting the disclosure of facial template data to third parties.
Consumer Privacy Groups                       39                          In Re Facebook and
April 6, 2018                                                             Facial Recognition
      Case 1:19-cv-02184-TJK Document 5-10 Filed 07/26/19 Page 41 of 41



          i. Seek appropriate injunctive and compensatory relief.

   201.   EPIC, and the consumer organizations listed above, reserve the right to amend this
          complaint and to bring other relevant matters to the attention of the Commission.



                                    Respectfully submitted,

                                    /s/ Marc Rotenberg
                                    Marc Rotenberg
                                    President EPIC

                                    /s/ Jeramie Scott
                                    Jeramie Scott
                                    EPIC National Security Counsel
                                    Coordinator, Privacy Coalition

                                    /s/ Sam Lester
                                    Sam Lester
                                    EPIC Consumer Privacy Counsel

                                    /s/ Sunny Kang
                                    Sunny Kang
                                    EPIC International Consumer Counsel

                                    Electronic Privacy Information Center
                                    Campaign for a Commercial Free Childhood
                                    Center for Digital Democracy
                                    Constitutional Alliance
                                    Consumer Action
                                    Consumer Federation of America
                                    Consumer Watchdog
                                    Cyber Privacy Project
                                    Defending Rights & Dissent
                                    Government Accountability Project
                                    Patient Privacy Rights
                                    Privacy Rights Clearinghouse
                                    Southern Poverty Law Center
                                    U.S. Public Interest Research Group

                                    April 6, 2018




Consumer Privacy Groups                      40                          In Re Facebook and
April 6, 2018                                                            Facial Recognition
